I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 15/706006 (“’006 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is September 15, 2017. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 9,331,909 (“909 Patent”). The ‘909 Patent is a National Stage entry PCT/EP2011/054256, which was filed March 21, 2011.  The US application is 13/636,177 (“’177 application”) and is entitled “SYSTEM AND METHOD FOR HANDLING CONFIGURATION REQUESTS.”
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/22/2021 has been entered.
This Office Action is being issued following Applicant’s response dated 11/22/2021, which included 1) an RCE request 2) claim amendments and 3) arguments.
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘909 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘909 Patent. Also based upon the Examiner's independent review of the‘909 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 

II. STATUS OF CLAIMS
The ‘909 Patent issued with claims 1-16 (“Patented Claims”).  The Amendment of 8/16/2017, amends claims 1, 3, 7, 10, and 16, and cancels claim 9.  The Amendment of 2/24/2020 amends claims 1, 2, 3, 7, 10, 11, and 16.  The amendment of 7/31/2020 amends claims 1, 2, 7, 8, 10, 11, and 16.  The amendment of 1/22/2021 amends claims 2, 8, and 11.  The amendment of 7/2/2021 amends claims 1, 7, 10, and 16.  The amendment of 11/22/2021 amends claims 1, 7, 10, and 16.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-8 and 10-16 (“Pending Claims”).
b. Claims 1-8 and 10-16 are examined (“Examined Claims”)

III. AMENDMENT OF 11/22/2021
	The amendment of November 22, 2021 has been entered and considered. 

IV. CONTINUING DATA
This application is a National Stage entry of PCT/EP2011/054256, filed March 21, 2011.  The PCT Application claims the benefit of EP 10157252, filed March 22, 2010
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
	The reissue declaration filed 9/15/2017 has been approved.  
VI. CLAIM REJECTIONS 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10, 11, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser et al. U.S.PG Pub 2010/0030875 in view of Cunha et al US PG PUB 2006/0059251 and Caplan et al US PG PUB 2011/0138052.

As to claim 1, Visser teaches a system for handling a configuration request that has a plurality of auto-configuration servers (abstract, fig. 2, ACS1, ACS2, ACS3); and an auto-configuration server management device communicatively coupled to the plurality of auto-configuration servers (fig. 2, auto-configuration server manager 25 coupled to ACS1, ACS2, ACS3, par. 0047).  The auto-configuration server management device is configured for a remotely manageable electronic device (fig. 2, par. 0047-0049), and wherein the auto-configuration server management device is configured to receive the configuration request from 
  Visser is lacking in two aspects.  First, Visser does not identify a plurality of servers to handle the configuration request. However, Cunha teaches with respect to figure 6, a system that parses a request for a server, identifies a set of servers available to process the request, and chooses one of the available servers based on a variety of selection schemes (see paragraph [0082]).  Cunha teaches that providing a plurality of servers to process a request is advantageous in that prevents problems when only single server is available, such as if the server becomes unavailable (see paragraphs [0005]-[0006], for example). While not the identical environment as 
Second, Visser does not select the server based on load analysis to process the request.  Cunha teaches assigning a server based on the fastest available server, a random selection or round robin, but not based on the lowest load.  Caplan teaches in paragraph [0024] identifying two or more servers that are available to handle a request, and load balancing among the available servers by selecting a server based on the server load.  As such, it would have been obvious to modify the above combination to select the server based on the load, to provide load balancing.  Finally, the manager of Visser selects an auto-configuration server as destination address for the configuration request of the one or more identified auto-configuration servers (abstract, par. 0008, 0012, 0014-0018, 0060-0063, and 0067-0070).
As to claims 2, 8, and 11, Visser teaches a database where the auto-configuration server management device is communicatively coupled to the database (fig. 2, par. 0047); and the auto-configuration server management device determines an identification of the manageable electronic device by comparing the configuration request with information for identification of manageable electronic devices stored in the at least one database (par. 0056-0058); and wherein the auto-configuration server management device is further configured to identify the auto-configuration servers from the plurality of auto configuration servers that can handle the configuration request based on the identification of the manageable electronic device (par. 0058-0061).

As to claim 4, Visser teaches the invention as claimed, wherein the further auto-configuration server is a server assigned to a specific vendor (par. 0074-0077). 
As to claim 5, Visser teaches the invention as claimed, wherein the network is assigned to a first operator, and wherein the further auto-configuration server is located in a network assigned to a second operator (par. 0078-0080). 
As to claim 6, Visser teaches the invention as claimed, wherein the auto-configuration server management device is communicatively coupled to a further auto-configuration server management device in the network assigned to the second operator, and wherein the further auto-configuration server management device is communicatively coupled to the further auto-configuration server (fig. 2). 
Claim 7 is rejected for the reasons given above, noting that Visser has a processor 121 and memory.
Claim 10 is rejected for the reason given above.  
As to claim 14, Visser teaches the invention as claimed, wherein selecting the auto-configuration server as destination address for the configuration request is further based on one or more preferences associated with the configuration request (par. 0012-0037, 0041). 

Claim 16 is rejected for the reasons given above.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser et al in view of Cunha and Caplan, as applied to claim 10 above, further in view of Braddy US Patent 6,141,759.

The combination does not specify what qualifies as the lowest load.  Braddy teaches in column 19, lines 30-50 that the lowest load is defined by the least number of requests.  It would have been obvious to modify the combination to base the selection of the server on the one with the least number of requests, as it is merely the selection of a known method for choosing a server with the lowest load in the art.  
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser et al in view of Cunha et al and Caplan et al, as applied to claim 10 above, further in view of Zhang et al US PG PUB 2011/0040876.

The combination does not specify what qualifies as the lowest load.  Zhang teaches in paragraph [0060] a load balancer that assigns a request to the server with the shortest expected processing time.  It would have been obvious to modify the combination to base the selection of the server as the one with the shortest expected processing time, as it is merely the selection of a known method for choosing a server with the lowest load in the art.  

VIII. RESPONSE TO ARGUMENTS
	Applicant’s arguments filed 11/22/2021, have been considered, but are deemed moot in view of the new grounds of rejection.  
IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     

Conferees: